Citation Nr: 1642296	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-49 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a right knee disability.  



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to June 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied a rating in excess of 10 percent rating for right knee arthritis.  The claims file was then transferred to the Milwaukee, Wisconsin RO, which now has jurisdiction of it.  A December 2009 rating decision assigned a separate 10 percent rating for right knee instability, effective June 7, 2007; thus, the combined 20 percent rating for the right knee disability is comprised of a 10 percent rating under Diagnostic Code (Code) 5010 for traumatic arthritis and a 10 percent rating under Code 5257 for instability.  In his December 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; he withdrew the request in a statement received in April 2015.  

An August 2015 Board decision denied a combined rating in excess of 20 percent for the Veteran's right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties - the Veteran and the legal representative of the VA (the Office of the General Counsel) - filed a Joint Motion for Remand to vacate the Board's decision denying a higher rating for the right knee disability, and to remand the case to the Board.  The Court in a June 2016 Order granted the Joint Motion and remanded the case to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Remand, dated in June 2016, the parties noted that the Board's August 2015 decision did not provide an adequate statement of reasons or bases for its determination that a rating in excess of 20 percent was not warranted in light of certain clinical findings and application of DeLuca factors to that evidence.  In particular, it observed that the Board had not adequately discussed whether such findings as pain on movement, lack of endurance, fatigability, and weakness on three different VA examination reports, in September 2007, September 2009, and February 2014, pertaining to functional loss and/or functional impairment entitled him to a higher rating.  Relating to that issue, the Board observes at this juncture that both passive and active range of motion studies were not conducted in September 2007 and in February 2014, as was done in September 2009, as would seemingly be required by 38 C.F.R. § 4.59.  Moreover, it is further observed that the medical examination reports did not record the point at which the Veteran experienced functional limitations as a result of pain on repetitive motion.  In other words, the point at which pain limited the Veteran's use of his right knee on both initial (active and passive range of motion) testing as well as the repetitive use testing has not been noted specifically.    

The Board must ensure that the record contains a report of a comprehensive VA examination of the Veteran's right knee disability that is adequate for adjudication purposes, and therefore finds that a new VA medical examination is needed.  38 C.F.R. §  3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Veteran has been receiving VA treatment for his right knee disability.  VA treatment records are constructively of record, and may contain pertinent information; updated treatment records must be obtained for association with the claims file.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claims file all updated (since August 2014) records of VA evaluations and treatment the Veteran has received for his right knee disability.  

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right knee disability.  The claims file must be made reviewed by the examiner in conjunction with the examination.  The examiner should ensure all necessary testing is completed, including range-of-motion testing, and address whether there is additional loss of function and pain on motion (per DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the examiner is requested to:  

(a).  Provide the results of both active range of motion studies and passive range of motion studies, on initial testing and repetitive use testing, as well as the point at which painful motion begins, as objectively observed, for both active and passive motion on initial and repetitive use testing; 

(b).  Describe in detail the presence of any weakened movement, excess fatigability, or incoordination, and such determination should be expressed in terms of the actual degree of additional range of motion loss or the functional equivalent of additional range of motion loss; 

(c).  Note whether pain in the right knee could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time, and such determination should be expressed in terms of the degree of additional range of motion loss or the functional equivalent of additional range of motion loss; and 

(d).  Describe the Veteran's functional impairment from his service-connected right knee disability and furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of activities he would be able to participate in and those that would be precluded by the disability, from a medical standpoint.  

All opinions must include rationale.  

3.  After the development requested above is completed, the AOJ should review the record and readjudicate the claim for a combined rating in excess of 20 percent (now 10 percent for arthritis and 10 percent for instability) for the right knee disability.  If the benefit sought is denied, the AOJ should furnish the Veteran and his representative a supplemental statement of the case, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

